        Case 1:20-cr-00086-SPW Document 36 Filed 08/10/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 20-86-BLG-SPW


                          Plaintiff,
                                               FINAL ORDER OF
             vs.                              FORFEITURE



  IVAN ZACH ROCK,

                          Defendant.




      Whereas, in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of

the defendant used or intended to be used to facilitate, or as proceeds of said

violation;

      And whereas, on March 22, 2021, Ivan Zach Rock entered a plea of guilty to

the indictment, which charged him prohibited person in possession of a firearm;

      And whereas, the defendant, pursuant to his plea, agreed not to contest, or

assist others in contesting, the forfeiture sought in the charging document to which

the defendant plead guilty;
Case 1:20-cr-00086-SPW Document 36 Filed 08/10/21 Page 2 of 3
Case 1:20-cr-00086-SPW Document 36 Filed 08/10/21 Page 3 of 3
